Citation Nr: 1121547	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-28 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a left knee disorder.

2.  Entitlement to an increased rating in excess of 10 percent for a left hip disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 2000 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his case is not ripe for appellate review, as the most recent VA examination took place in August 2007.  The Veteran testified at the March 2011 Board hearing that his symptoms have increased in severity since the time of his last VA examination and therefore, he requires a new examination to determine his current ratings.

The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran has claimed that his disorders have worsened since the time of his last VA examination.  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

In light of the passage of time since the last examination, and because the Veteran is competent to report a worsening of his left hip and left knee disorders, new examinations are in order.



Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a left hip disorder and a left knee disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. Upon the passage of a reasonable amount of time or upon the Veteran's response, the Veteran will be afforded an examination to determine the current severity of his left hip and left knee disabilities.  The following considerations will govern the examinations:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.

b. Any and all indicated evaluations, studies and tests deemed necessary by the examiner must be accomplished.  

c. After reviewing the claims file and examining the Veteran, the examiner must:

i. Report complaints and clinical findings pertaining to the Veteran's left hip disorder in detail, including range of motion studies.  

ii. Report the current symptomatology and severity of the Veteran's left knee disability, to include range of motion findings, evidence of instability, subluxation, or locking, and evidence of flare-ups, as well as addressing whether there is any weakness, incoordination, or lack of endurance on repetitive motion.

d. For both the left hip and left knee disorders, the examiner must indicate whether the Veteran has additional function loss due to flare-ups, fatigability, incoordination, and pain on movement.  If the examiner finds that there is additional limitation of motion due to flare-ups, fatigability, or incoordination, the extent of such limitation of motion should be stated in degrees.  Notation should also be made as to the degree of functional impairment attributable to the Veteran's disabilities, and whether there is clinical support for the Veteran's subjective reports as to the manifestations and severity of his knee and left hip disorders.  

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, the examiner should so state.

f. If the examiner responds to the above inquiry that he or she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.

g. Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3. Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claims of entitlement to an increased rating for a left hip disorder and a left knee disorder to include consideration of all of the evidence of record.  Specifically with regard to the left knee disorder, the RO/AMC must consider whether the Veteran may be entitled to separate disability ratings for subluxation or collapse of the knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257. If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


